To compel the board to appoint a professor of homeopathy in the department of medicine.
Denied 1856.
Held, that as a general rule it is not competent for a private citizen, when not directly injured, to invoke the aid of the writ to compel a public board to the perf ormance of an omitted duty.
Again, that the interests of the university are committed to the judgment and discretion of the regents, and it is a sufficient answer to say, that they had commenced and were making the investigation necessary to the appointment.